Case 3:19-cv-04597-LB Document 66-10 Filed 04/06/20 Page 1 of 5




              EXHIBIT 10
                                       Case 3:19-cv-04597-LB Document 66-10 Filed 04/06/20 Page 2 of 5

                                                    U.S. Patent No. 9,948,922: RIFT
         Claim 2                          Facts                                       Factual Evidence
1. An apparatus
comprising:                   The picture to the right shows
a storage adapted to:         the inside of a Quest.
store one or more image
frames . . . .
                              The arrow points to the
                              storage component of the
                              Rift. The storage houses
                              video data as a sequence of
                              image frames.




US Pat. No. 9,948,922: RIFT                                                                              Page 1
                                        Case 3:19-cv-04597-LB Document 66-10 Filed 04/06/20 Page 3 of 5

a processor adapted to:
obtain a first image frame    Rift includes two OLED
and a second image            displays per eye with a
frame from a first video      resolution of 1080 x 1200 per
stream;                       eye, a 72 Hz refresh rate and
generate a first modified     a processor (ST
image frame by                Microelectronics Cortex MO).
expanding the first image
frame, wherein the first      To prepare incoming video
modified image frame is       for that display resolution, the
different from the first      processor modifies the video.
image frame;                  For example, the Oculus Rift
generate a second             stores the YouTube VR
modified image frame by       application, which receives a
expanding the second          “first video stream.” The
image frame, wherein the      arrow points to the processor.
second modified image
frame is different from the
second image frame . . . .    The Oculus Rift processor is
                              adapted to obtain a first
                              image frame and a second
                              image frame from the
                              YouTube video stream. The
                              processor expands the first
                              image frame to prepare the
                              incoming video for the display
                              resolution of 1080 x 1200 per
                              eye. The processor expands
                              the second image frame to
                              prepare the incoming video
                              for the display resolution of
                              1080 x 1200 per eye.The
                              “first image frame” and
                              “second image frame” are
                              different than the modified
                              first image frame (as
                              expanded) and the modified
                              second image frame (as
                              expanded).




US Pat. No. 9,948,922: RIFT                                                                               Page 2
                                       Case 3:19-cv-04597-LB Document 66-10 Filed 04/06/20 Page 4 of 5

generate a bridge frame,      In 2012, the predecessor          VDPP performed empirical testing on the Rift, and proved Rift’s use of BFI. The 'slow motion"viewing
wherein the bridge frame      entity, Oculus, encountered       of the Oculus Virtual Reality Headset does show Black Frame Insertion (BFI) being used.
is a solid color, wherein     the problem of its OLED
the bridge frame is           screens displaying “motion        Empirical Filming is done with a Casio EX-Z100 camera which can take video at 30 frame per second
different from the first      blur.”                            (fps) which is normal speed or the camera can be set to take slow motion speeds of 240 fps, 480 fps
image frame and different                                       or 1000 fps.
from the second image         In 2012, Oculus contracted
frame;                        for the services of an            The first time VDPP viewed the Oculus VR, VDPP used the Casio to film the display of the Oculus VR
display the first modified    individual named Mark             Headset by filming directly into the eyepiece of the VR headset.
image frame;                  Rejhon, a citizen of Canada.      VDPP first filmed at 30 fps to show what the viewer would see. (This underlining is a link to the
display the bridge frame;     Rejhon solved the problem of      video.)
and                           “motion blur,” changing the       Immediately after, VDPP filmed at 1000 fps to see what was displayed to the viewer.
display the second            mode of the backlight unit        The first (30 fps) did not show Black Frame Insertion (BFI) but the second filming, done immediately
modified image frame.         from continuous to low            after at 1000 fps, showed the use of Black Frame Insertion (BFI).
                              persistence mode. This is
2. The apparatus of claim     called “black frame insertion”    What the 1000 fps filming of the Oculus VR headset shows is the image frame being displayed,
1, wherein the bridge         or “BFI.”                         followed by fully Black Image Frames (BFI) that are inserted into the video to reduce motion blur.
frame is black.
                              In the Rift, the processor        The second time the camera was positioned so I could film through both lenses. The filming at 1000
                              performs the steps of             fps, as expected, showed that Black Frame Insertion (BFI) was used for both lenses of the Oculus
                              generating a black bridge         Headset.
                              frame. To reduce this
                              perceived motion blur, the Rift   Why do we not see the Black Frames at 30 fps? That is because the mind-eye has persistence of
                              practices the invention of        vision which all film relies upon.
                              claim 2 by generating a solid     So while the viewer cannot see BFI at 30 fps, the Blacks-space is being added as a solution to the
                              black bridge frame and            problem of motion blur.
                              inserting the bridge frame
                              between the first modified
                              image frame (as expanded)
                              and the second modified
                              image frame (as expanded).




US Pat. No. 9,948,922: RIFT                                                                                                                           Page 3
                              Case 3:19-cv-04597-LB Document 66-10 Filed 04/06/20 Page 5 of 5




US Pat. No. 9,948,922: RIFT                                                                     Page 4
